Citation Nr: 1209769	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-08 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD); to include depression, anxiety, and adjustment disorder.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right knee scar.

4.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 2000 to November 2000, from January 2002 to March 2002, and from February 2003 to August 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  A current right knee disability has not been shown.

2.  A current right knee scar has not been shown.

3.  A current skin disability, to include cancer, has not been shown.  


CONCLUSIONS OF LAW
1.  A right knee disability was not incurred in or aggravated by active service and right knee arthritis may not be presumed to have been so incurred.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right knee scar was not incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A skin disability was not incurred in or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in September 2005 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In February 2010, the Veteran was mailed a letter providing her with appropriate notice with respect to the disability-rating and effective-date elements of her claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service personnel records (SPRs) are on file and VA Medical Center treatment notes have been obtained.  The Board notes that attempts to obtain the Veteran's service treatment records (STRs) were made by VA.  However, in a January 2006 memorandum, the RO made a formal finding that the Veteran's STRs were deemed to be unavailable.  The Veteran was informed that her STRs were not available for review in the February 2006 rating decision.  The Veteran has since been provided ample opportunity to submit evidence in support of her claim, to include any and all copies of STRs in her possession.   Therefore, the Board finds that VA's duty to assist the Veteran has been fulfilled and there is no bar to proceeding with a final decision in this case.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to her claims of entitlement to service connection for a right knee disability, a right knee scar, and a skin disability.  Additionally, no VA medical opinion has been obtained in response to these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has a right knee disability, a right knee scar, or a skin disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Entitlement to Service Connection for Right Knee Disability and Right Knee Scar

In a September 2005 statement, the Veteran reported that she injured her right knee while in Kuwait in June 2004.  She reported that while she was engaged in the duty of moving her unit's trucks and trailers from their camp to the port for shipment home, she slipped from a step and struck her right knee.  She reported that she did not seek medical attention at that time because she was concerned about being held over and she just wanted to go home.  She reported that during the winter following her initial injury, she experienced knee pain and stiffness and that she was worried that it would happen again the following winter.  There is no indication from the September 2005 statement that the Veteran also sustained a scar of her right knee as a result of the alleged initial injury.  

At her January 2012 Board hearing, the Veteran reported that she injured her right knee during a training exercise.  She reported that they were training to jump out of moving vehicles in emergency situations and that when she jumped she landed wrong and injured her right knee.  She reported that in addition to being painful, it was badly scraped, which caused a scar.  The Veteran reported that she did not seek medical treatment at the time of her injury because it was more accepted to just "suck it up" and keep going.   

The Board notes that while the Veteran's STRs are not of record, in both the Veteran's accounts of knee injury in active service, she freely admitted that she did not seek medical treatment.  Therefore, the STRs would not have a record of the injury even if they were available.   

A review of the post-service medical evidence of record is negative for any treatment for or a diagnosis of a right knee disability.  Additionally, there is no indication from the post-service medical records that the Veteran has a scar on her right knee.  Specifically, in September 2009, the Veteran was seen for a primary care examination at the VA Medical Center.  A review of the examination report shows that the examiner took a very thorough history and while the Veteran reported various injuries in active service as well as current back pain, the Veteran did not mention injuring her right knee, currently experiencing right knee pain, or having a right knee scar.

In April 2011, the Veteran was afforded a VA general medical examination in response to her claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  There is no indication from the examination report that the Veteran reported injuring her right knee during active service, that she currently experienced right knee pain, or that she had a right knee scar as a result of an in-service injury.  Additionally, upon physical examination, both lower extremities were noted to be clinically normal.    

The Board notes that, generally, the Veteran is competent to report their symptoms and that those symptoms have continued since their active service.  However, when weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran has provided two separate statements regarding how she injured her right knee.  Furthermore, there is no medical evidence of record indicating that the Veteran injured her right knee during active service, that she currently experiences right knee pain, or that she even has a right knee scar.  Additionally, when afforded the opportunity to provide a medical history and an account of her injury, scar, and pain at both her September 2009 VA Medical Center primary care examination and her April 2011 VA general medical examination, the Veteran failed to indicate that she had ever suffered a knee injury or that she had any sort of right knee problems.  Therefore, the Board finds that the Veteran's accounts of a knee injury during active service are simply not credible.  

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has a right knee disability or a right knee scar.

Additionally, there is no evidence of record indicating that the Veteran has ever been diagnosed with right knee arthritis, let alone within one year of separation from such service. 

In sum, the Board has found that the Veteran's inconsistent statements regarding a right knee injury in service are not credible, there is no competent evidence of record showing that the Veteran has a current diagnosis of a right knee disability or a right knee scar, and there is no evidence that the Veteran was diagnosed with right knee arthritis within one year of her separation from active service.   

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a right knee disability and a right knee scar is not warranted.  

Entitlement to Service Connection for Skin Disability

The Veteran has asserted that she has a skin disability as a result of her exposure to the elements and heat while serving in Iraq.  In a September 2005 statement, the Veteran reported that she had a bright red spot on her nose and that the skin around the spot would peel almost constantly.  She reported that the skin began to peel in that way while she was in active service and she was worried that the spot may one day lead to skin cancer.  

The Board notes that there is no medical evidence of record indicating that the Veteran has a skin disability, let alone one that is a result of her sun exposure during active service.  Additionally, the Veteran has not specifically asserted that she has a diagnosed skin disability, only that she was worried about a potential future skin disability.  

As noted above, the Court has held that in order for a disability to be service connected, it must be present at the time of a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has a skin disability at all, let alone one that is related to her active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disability is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right knee scar is denied.

Entitlement to service connection for a skin disability is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is decided.  

The Veteran has asserted that in addition to her PTSD, she has also been diagnosed with other mental health disabilities that are related to her active service.

At her January 2012 hearing, the Veteran reported that she was treated for depression and anxiety by a private provider and that she was currently medicated for such.  A review of the record shows that there are no private mental health treatment records on file and that there has been no attempt to obtain such records on behalf of the Veteran.

Therefore, attempts to obtain any private mental health treatment notes should be made.  

Additionally, a review of the medical evidence currently of record shows that the Veteran may have a mental health disability separate from her PTSD, such as depression.  Further, the Veteran has reported that her PTSD symptoms tend to make her other mental health disabilities worse.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present acquired psychiatric disability, other than PTSD.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should provide the Veteran and her representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice with respect to 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file, to specifically include mental health treatment records identified at the Veteran's January 2012 Board hearing.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability other than PTSD.  The claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present acquired psychiatric disability other than PTSD as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active service or that it was caused or chronically worsened by the Veteran's service-connected PTSD.

The complete rationale for all opinions expressed must be provided.  

4. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


